This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                          NO. 32,103

 5 JOSE ANGEL RODRIGUEZ,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Fernando R. Macias, District Judge


 9 Gary K. King, Attorney General
10 Albuquerque, NM

11 for Appellee

12 Jacqueline L. Cooper, Chief Public Defender
13 Karl Erich Martell, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 KENNEDY, Judge.
 1        Jose Angel Rodriguez (Defendant) appeals his conviction and sentence for

 2 aggravated stalking (violation of a protection order). [RP 160] This Court issued a

 3 notice of proposed summary disposition proposing to affirm, and Defendant has filed

 4 a timely memorandum in opposition to the proposed summary affirmance. In his

 5 memorandum, Defendant fails to rebut or dispute any of the analysis contained in our

 6 notice of proposed summary disposition. Instead, he requests that this Court assign

 7 his appeal to the general calendar to reconsider some of the cases relied upon in our

 8 proposed summary disposition. [MIO 3] We decline to do so.

 9        Therefore, for the reasons set forth in our notice of proposed summary

10 disposition, we affirm Defendant’s conviction and sentence.

11        IT IS SO ORDERED.



12                                               _______________________________
13                                               RODERICK T. KENNEDY, Judge


14 WE CONCUR:



15 _______________________
16 CYNTHIA A. FRY, Judge



17 _______________________
18 LINDA M. VANZI, Judge